DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on 07/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,315,816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 8, it is unclear if applicant is positively claiming “an outlet hose” in combination with the hydration reservoir because claim 8 functionally recites “an outlet hose”, whereas claim 14 requires the “outlet hose” being fluidly connected to the outlet port.  For the purpose of examination, the claims will be considered as directed to an outlet hose in combination with the hydration reservoir.
	Claims that have not been specifically mentioned are rejected since they depend from a claim that has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2011/0132932 to Duran.
Regarding claim 8, Duran discloses a hydration reservoir (100) comprising: a flexible bladder (14), the bladder including: a fill opening (200); and an outlet port (18) for connecting to an outlet hose and spaced away from the fill opening (Figs. 2-3), wherein the fill opening is larger in diameter than the outlet port (Figs. 2-3); and a securement member (84) having an engagement portion and configured to hang the reservoir from a support member by the engagement portion and the securement member (84) mounted (coupled) to the outlet port (18; 
Regarding claim 9, Duran discloses the securement member (84) rotatably mounted to the port (210) includes a base (208) defining an aperture therethrough (Fig. 4), wherein the engagement portion is positioned distal the base (Fig. 4).  Therefore, substituting a securement member being fixedly mounted to the outlet port in Duran for a securement member that is rotatably mounted, as discussed above, meets the recitation "the securement member includes a base defining an aperture therethrough, wherein the engagement portion is positioned distal the base; and the base is rotatably mounted to the outlet port to rotate the securement member between the extended and retracted positions.”
Regarding claim 10, Duran discloses the engagement between the base (208) and the port (210) is repositionable (paragraph [0052]), which meets the structure implied by the functional recitation “selectively retains the securement member in a select position.”  Therefore, substituting a securement member being fixedly mounted to the outlet port in Duran for a securement member that is rotatably mounted, as discussed above, meets the recitation “the engagement between the base and the outlet port selectively retains the securement member in a select position.”

Regarding claim 13, Duran discloses the engagement portion of the securement member is a hook (Fig. 3).
Regarding claim 14, Duran discloses the outlet hose (20) is fluidly connected to the outlet port (18; paragraph [0028]).
Regarding claim 15, Duran discloses a cap (202) releasably securable to the fill opening to selectively open and close the fill opening.
Regarding claim 16, Duran discloses the fill opening is defined in the bladder adjacent a top edge of the bladder and the outlet port is defined in the bladder adjacent a bottom edge of the bladder (Fig. 9).
Regarding claim 17, Duran discloses the outlet port is distally spaced away from the fill port (Figs. 2-3).

Allowable Subject Matter
Claims 1-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Claims 1-7 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734